IN THE COURT OF APPEALS OF IOWA

                                      No. 17-0773
                               Filed September 13, 2017


IN THE INTEREST OF B.T.,
Minor Child,

N.T., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Romonda D. Belcher,

District Associate Judge.



      A mother appeals from the order terminating her parental rights.

AFFIRMED.




      Bridget M. Bott of Bott Law Office, P.L.L.C., West Des Moines, for

appellant mother.

      Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

      Erin E. Mayfield of the Youth Law Center, Des Moines, for minor child.




      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                              2


MULLINS, Judge.

         A mother appeals from the juvenile court’s order terminating her parental

rights to her child, B.T., born in 2015.1 She argues the State failed to prove the

statutory grounds for termination by clear and convincing evidence and the

juvenile court erred in determining termination was in B.T.’s best interest.

         The family came to the attention of the Iowa Department of Human

Services (DHS) in January 2015, shortly after B.T. was born with a congenital

heart defect and only one kidney. The parents were homeless, with an ongoing

history of homelessness, and a history of domestic violence. The mother had a

history of not being able to meet her own medical needs throughout her

pregnancy and was being treated for scabies. While the parents were staying at

the hospital with B.T., they and B.T. were found to have lice and were treated.

         In May 2017, the juvenile court terminated the mother's parental rights

pursuant to Iowa Code section 232.116(1)(h) (2016). We review termination-of-

parental-rights proceedings de novo. In re M.W., 876 N.W.2d 212, 219 (Iowa

2016). “We are not bound by the juvenile court’s findings of fact, but we do give

them weight, especially in assessing the credibility of witnesses.” Id. (quoting In

re A.M., 843 N.W.2d 100, 110 (Iowa 2014)). Our primary consideration is the

best interests of the child. In re J.E., 723 N.W.2d 793, 798 (Iowa 2006).

         Under section 232.116(1)(h), the court may terminate parental rights if the

court finds the State has proved by clear and convincing evidence the child (1) is

three years of age or younger; (2) has been adjudicated a child in need of

assistance (CINA); (3) has been removed from the physical custody of the parent

1
    The father’s rights were also terminated. He did not appeal.
                                         3


for at least six of the last twelve months, or the last six consecutive months and

any trial period at home has been less than thirty days; and (4) cannot be

returned to the parent’s custody at the time of the termination hearing.

       The mother does not dispute the State proved the first three elements

required under section 232.116(1)(h): at the time of the termination hearing, the

child was under the age of three, had been adjudicated CINA in March 2015, and

had been removed from the mother’s physical custody since March 2015 without

any trial periods at home. The mother argues, however, the State failed to prove

the fourth element: the child could not be returned to her custody at the time of

the termination hearing.   Following the termination hearing in April 2017, the

juvenile court found:

       The child has extensive medical needs and despite the mother
       having completed the necessary training to care for the child, the
       mother has not been able to demonstrate an ability to do so if the
       child were returned to her home today. The mother is not aware of
       child’s specific medical needs or necessary feeding. Further, the
       mother has not adequately addressed her mental health or
       domestic violence issues to prevent any further adjudicatory harm if
       the child were to be returned today.

       Although the mother reported she has been compliant with taking her

medication to treat her borderline personality disorder diagnosis, she admitted at

trial that during the nearly two-year duration of DHS involvement she had not

been going to mental-health therapy to address her borderline personality

disorder as recommended by DHS, but she claimed to have an upcoming

appointment. She admitted she has a significant history of being the victim of

domestic violence but at the time of trial had been unable to arrange for any help

to address how to break a long cycle of repeated violent relationships. The
                                         4


mother acknowledged B.T. requires extra assistance with eating but was not

aware of the child’s current feeding level, and the mother admitted she would

need additional training before being able to feed B.T. The mother also testified

she was not “up to date on [B.T.’s] medical needs at this time.”

       In this appeal, the mother argues she has made significant progress in

many areas. We agree, and acknowledge she has made efforts and progress

during the two years since B.T.’s removal. Despite her efforts and progress, after

our de novo review, we agree with the district court the evidence is clear and

convincing that B.T. could not be returned to the mother’s care at the time of the

termination hearing.

       We next consider whether “termination of parental rights would be in the

best interest of the child under section 232.116(2).” M.W., 876 N.W.2d at 224.

The mother has had difficulties protecting herself from domestic violence and

meeting her own physical and mental-health needs. Her parental rights to two

other children were previously terminated in another state.        B.T. has special

health needs, the child has been in foster care nearly her entire life, and after two

years the mother has not progressed to the point of unsupervised visitation.

       We must now view this case with a sense of urgency. See In re C.B., 611

N.W.2d 489, 495 (Iowa 2000); see also In re A.B., 815 N.W.2d 764, 777 (Iowa

2012) (“It is well-settled law that we cannot deprive a child of permanency after

the State has proved a ground for termination under section 232.116(1) by

hoping someday a parent will learn to be a parent and be able to provide a stable

home for the child.” (quoting In re P.L., 778 N.W.2d 33, 41 (Iowa 2010))). “[A]t

some point, the rights and needs of the child[] rise above the rights and needs of
                                          5

the parent.” In re C.S., 776 N.W.2d 297, 300 (Iowa Ct. App. 2009). This child

needs and deserves permanency and stability. See In re D.W., 791 N.W.2d 703,

709 (Iowa 2010) (noting a mother’s “inability to anticipate and provide for her

son’s long-term welfare is a rocky foundation in which a child cannot find

permanency”); In re C.K., 558 N.W.2d 170, 175 (Iowa 1997) (“It is simply not in

the best interests of children to continue to keep them in temporary foster homes

while the natural parents get their lives together.”). B.T. is strongly bonded with

the pre-adoptive mother in the home where she has been placed since October

2015. Termination is in this child’s best interests.

       The evidence does not support applying any of the permissible exceptions

under section 232.116(3). The relationship between the mother and B.T. is not

so close as to constitute proof by clear and convincing evidence that termination

would be detrimental.

       Accordingly, we affirm the juvenile court’s order terminating the mother’s

parental rights pursuant to Iowa Code section 232.116(1)(h).

       AFFIRMED.